 1
                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
 2

 3   MARK GOOCH,                  ) Case No.
                                  )
 4
     Plaintiff,                   )
 5                                )
 6
            vs.                   ) 2:17-cv-02344-JAM-DMC
                                  )
 7   WELLS FARGO BANK, NATIONAL )
 8   ASSOCIATION; and DOES 1 – 10 )      Order to dismiss
     inclusive,                   )
 9
                                  )
10   Defendant.                   )
                                  )
11
                                  )
12

13
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
14
     this matter is dismissed in its entirety, with prejudice pursuant to Federal Rule of
15
     Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
16
     attorneys’ fees.
17

18
     DATED: 12/14/2018
19

20
                                                  /s/ John A. Mendez_______________
21
                                                  United States District Court Judge
22

23

24

25

26

27

28




                                     [Proposed]Order to Dismiss - 1
